internal_revenue_service number release date index number ----------------------------------- ------------------ --------------------------- ------------------------------------ -------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number --------------------- refer reply to cc psi b07 plr-144892-10 date april legend y ----------------------------------- x --------------------------------------------------- -------------------- ---------------------------------------------------- ---------- z country dear --------------- this is in response to your authorized representative’s letter dated date requesting rulings under sec_6426 and sec_6427 of the internal_revenue_code code according to the facts submitted y is a domestic_corporation engaged in oil refining and marketing both directly and through its subsidiaries x a subsidiary of y is a country company engaged in oil refining and marketing z a subsidiary of y and a sister corporation of x is a domestic_corporation that is also engaged in oil refining and marketing x produces petroleum-based products that are used both in the united_states u s and in country x engages in direct sales to u s customers x also engages in indirect sales to u s customers as described below x is registered under sec_4101 including an activity letter m registration has sec_4081 excise_tax liabilities and files form_720 quarterly federal excise_tax return as part of its business x produces e-10 which is a mixture of gasoline and plr-144892-10 ethanol that is used as fuel in motor vehicles x purchases the proof excluding denaturants ethanol used to make the e-10 from suppliers located in both the u s and country x receives the ethanol at terminals located in country x uses an in-line blending process to mix the ethanol with gasoline to produce e-10 this is done at the rack with separate meters measuring the gasoline and ethanol components of the e- with respect to sales to z x removes the e-10 from the racks at the terminals described above and transports it to the u s border where title passes to x’s sister corporation z z imports the e-10 into the u s and is the importer of record x represents that of this e-10 is used as fuel in motor vehicles in the u s x requests a ruling that each gallon of ethanol including the volume of denaturants used by x in producing the e-10 mixture and sold to z for use as a fuel qualifies for the alcohol_fuel_mixture credit under sec_6426 x further requests a ruling that such credit must first be offset against x’s sec_4081 tax_liability pursuant to a and that any excess_credits may be claimed as a payment under sec_6427 sec_6426 provides that the alcohol_fuel_mixture credit described in sec_6426 is allowed against the tax imposed by sec_4081 and sec_4041 sec_6426 generally provides that the alcohol_fuel_mixture credit is the product of the applicable_amount in sec_6426 and the number of gallons of alcohol used by the taxpayer in producing any alcohol_fuel_mixture for sale or use in a trade_or_business of the taxpayer sec_6426 provides that the term alcohol_fuel_mixture means a mixture of alcohol and a taxable_fuel which is sold by the taxpayer producing such mixture to any person for use as a fuel sec_6426 provides that the term alcohol includes methanol and ethanol but does not include i alcohol produced from petroleum natural_gas or coal including peat or ii alcohol with a proof of less than determined without regard to any added denaturants such term also includes an alcohol gallon equivalent of ethyl tertiary butyl ether or other ethers produced from such alcohol sec_6426 provides that the term taxable_fuel has the meaning given such term by sec_4083 sec_4083 provides that taxable_fuel means gasoline sec_6426 provides that for purposes of determining under sec_6426 the number of gallons of alcohol with respect to which a credit is allowable under sec_6426 the volume of alcohol shall include the volume of any denaturant including gasoline plr-144892-10 which is added under any formulas approved by the secretary to the extent that such denaturants do not exceed percent of the volume of such alcohol including denaturants sec_6426 provides that no credit shall be determined under sec_6426 with respect to any alcohol that is produced outside the united_states for use as a fuel outside the united_states sec_6427 provides that except as provided in sec_6427 if any person produces a mixture described in sec_6426 in such person's trade_or_business the secretary shall pay without interest to such person an amount equal to the alcohol_fuel_mixture credit or the biodiesel_mixture_credit or the alternative_fuel_mixture credit with respect to such mixture sec_6427 prohibits such a payment for any amount that is allowed under sec_6426 sec_6427 prohibits any payment for a mixture if a credit is not allowed by reason of sec_6426 as noted above sec_6426 prohibits a credit under sec_6426 and a payment under sec_6427 in the case of any alcohol that is produced outside the u s for use as a fuel outside the u s here although the e-10 is produced outside the u s it is ultimately used as a fuel in the u s therefore sec_6426 does not prohibit a credit or a payment in addition x a form_720 filer and an m registrant with sec_4081 tax_liabilities is producing a mixture of alcohol and a taxable_fuel that is sold for use as a fuel in the united_states therefore x is eligible to claim the alcohol_fuel_mixture credit described in sec_6426 for the number of gallons of alcohol used to produce the mixture in accordance with sec_6426 including the volume of denaturants described in sec_6426 accordingly under sec_6426 x must apply such credit against its sec_4081 and sec_4041 excise_tax liabilities to the extent the credit exceeds such liabilities x may make a claim for a payment under sec_6427 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-144892-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely stephanie n bland senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
